DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 84-106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 84-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the element receiving a first consumer input, and the element initiating execution of a first command with respect to the first item, both in claim 84.
Claims 84-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the “first command” with which “a predefined compound consumer input” is associated, and the “first command” that has its execution initiate with respect to the first item.  Another way of characterizing this would be to note that it is unclear whether the first appearance of “a first command” and the second appearance of “a first command” intends to refer to the same command (the reverse of a lack of antecedent basis, as both first commands appear to be antecedent).  This is exacerbated by the missing element that initiates execution previously indicated.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 91 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The claim recites inter alia
“The computer-executable method of claim 84, wherein the first consumer input comprises one or more of: … a device shake action, a device twist action, a movement of the computing device, a change in orientation of the computing device, … a static or moving gesture captured by a camera, or a speaking of a sound.”

Claim 91 depends from claim 84, which recites inter alia “detecting that at least a portion of the first consumer input occurs at a first interaction region of the interface configured to receive consumer input,” and the specification describes “a consumer interface rendered on a visual display of a computing device.”  See at least abstract.  Claim 91 recites that the “one or more” consumer inputs includes several input types that do not occur at a region of a visually displayed interface and therefore those alternatives do not further limit the claim from which they depend.  In the interest of compact prosecution examiner further notes that those input types could not be implemented in the presently claimed embodiment.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 84-106 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 84-102 are directed to a process and claims 103-106 are directed to a machine.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
Claim 84.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract idea falls within the groupings of abstract ideas described as mental processes and managing personal behavior or relationships or interactions.  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional element in present claims 84-102 is a computing device, and the additional elements in claims 103-106 are a computing device comprising at least a processor, and a memory associated with the processor.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified operations, without reference to any particular functional acts or specific operations performed by any particularly identified machines, and without reference the use of the method in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
 2019 PEG, step 2B.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).

Finally, dependent claims 85-102 and 104-106 do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the manipulations of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.


Examiner Comment
Examiner notes that in many instances applicant has directed claim recitations to what would be considered minutiae not harboring any unexpected result by a person of ordinary skill in the art. Examiner therefore notes that where the prior art does not incidentally describe minutiae in precisely the same way it does disclose features that are implicitly or inherently the same or equivalent. Although the particular portions cited may not explicitly recite each limitation in the exact same terms as presently claimed, they do nonetheless disclose the claimed features. It is not reasonable to expect the prior art disclosure to conveniently state every aspect of a claimed feature using the exact same language that appears in the claim when the cited portions are quite legitimately directed toward describing the more advanced features that are considered more relevant to the subject matter thought to be inventive in the prior art. A person of ordinary skill would understand upon reviewing the prior art disclosure that in order to have the features described throughout the prior art a system would by necessity have had to also include the same or equivalent minutiae either explicitly, implicitly, or inherently. The correct standard is that once the claimed and prior art products are found to be “substantially identical,” an applicant needs to prove that the prior art product does not necessarily or inherently possess the recited characteristics. In re Mousa, Case No. 11-1294 (Fed. Cir., Apr. 19, 2012).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 84-106 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subbaraj (Pub. No. US 2015/0213448 A1).
Subbaraj teaches all the limitations of claims 84-106.  For example Subbaraj discloses a computer-executable method comprising associating compound inputs with commands exercised by a user with regard to implementing a transaction.  Subbaraj further discloses, pertaining to: 
Claim 84. A computer-executable method comprising:	●	displaying an interface on a visual display of a computing device, the interface comprising one or more representations, each representation representing one or more items, wherein the one or more representations includes a first representation representing a first item (claims 84, 103; see at least figs. 5, 9; ¶0055 “an item that is currently displayed on the user device display”);	●	receiving a first consumer input (claims 84, 103; see at least ¶0039 “receives user input from user”);	●	associating the first consumer input with the first item by detecting that at least a portion of the first consumer input occurs at a first interaction region of the interface  transactions by drawing a previously registered pattern”).



Claim 86. The computer-executable method of claim 85, wherein the predefined compound consumer input is associated with a purchase command with respect to the first item (claim 86; see at least abstract “Different transactions can be associated with patterns drawn at different locations,” figs. 5, 8; ¶0014 “user may execute particular transactions by drawing a previously registered pattern”).

Claim 87. The computer-executable method of claim 85, further comprising modifying the elongated interaction region of the interface during the slide movement to display one or more text strings (claims 87, 105; see at least figs. 5-6, 9-10, 13, 16; ¶0071 “response to user-drawn patterns …. display 200 may be used to provide a user with an item for sale ….  Item for sale 500 may include information about the item such as … item details 508 (e.g., text or image descriptions of item specifications and/or seller details).”).

Claim 88. The computer-executable method of claim 87, wherein the one or more text strings comprise instructions for completing the predefined compound consumer input i.e., “instructions,” as claimed is nonfunctional descriptive information because it has no functional role in the method.  Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).

Claim 89. The computer-executable method of claim 84, wherein initiating execution of a first command with respect to the first item comprises determining that the first consumer input satisfies a threshold distance associated with the predefined compound consumer input (claim 89; see at least figs. 2, 8 (showing required spacing (distance) associated with defined patterns upon definition, and thus required to constitute the input resulting in execution of the associated command.).



Claim 91. The computer-executable method of claim 84, wherein the first consumer input comprises one or more of:	●	a checkmark selection, a touchscreen press action, a mouse click action, a touchscreen tap action, a touchscreen press and hold action, a touchscreen drag and drop action, a touchscreen pinch action, a touchscreen unpinch action, a touchscreen swipe action, a touchscreen press action, a device shake action, a device twist action, a movement of the computing device, a change in orientation of the computing device, a touchscreen writing action, a touchscreen drawing or writing motion, a touchscreen selection of one or more alphanumeric characters, a keyboard action, a mouse action, a static or moving gesture captured by a camera, or a speaking of a sound (claim 91; see at least abstract.  Please note: several of these options are duplicative, and others are impossible to implement in the present embodiment.  See above rejection under 35 USC 112.  Others are at least very similar overlapping concepts.   Further note that the phrase "at least one" followed by a series of optional or alternative limitations separated by “or” does not result in further limitation beyond a single alternative because beyond the presence of any single alternative it merely represents contingencies that are not e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").).

Claim 92. The computer-executable method of claim 84, wherein the first command is a relevance command and initiating execution of the first command comprises adjusting a display of the interface based on the first consumer input (claim 92; see at least figs. 4-6.  Please note: selecting an item results in display of the item and relevant information.).

Claim 93. The computer-executable method of claim 92, wherein adjusting the display of the interface based on the first consumer input comprises:	●	determining one or more parameters of the first item, associating or dissociating the one or more parameters with a second item to determine a relevance of the second item to the first item, and modifying a second representation representing the second item on the interface upon determining the relevance of the second item to the first item (claim 93; see at least fig. 5, ¶0042).



Claim 95. The computer-executable method of claim 94, wherein the predetermined threshold is associated with the first item (claim 95; see at least figs. 2, 8; ¶¶0047, 0054.  Please note: this has been described above.).

Claim 96. The computer-executable method of claim 94, wherein the predetermined threshold is associated with a consumer account (claim 96; see at least figs. 2, 8; ¶¶0047, 0054.  Please note: the entire prior art disclosed process is associated with a consumer account.).

Claim 97. The computer-executable method of claim 94, wherein the second item is of high relevance in an instance wherein the second item relevance score satisfies the predetermined threshold (claim 97; see at least figs. 2, 8; ¶¶0047, 0054).

Claim 98. The computer-executable method of claim 93, wherein modifying the second representation on the interface comprises emphasizing the high relevance of the second item (claim 98; see at least fig. 5, ¶0042).

Claim 99. The computer-executable method of claim 93, wherein modifying the second representation on the interface comprises adjusting the position of the second representation (claim 99; see at least abstract, figs. 5-6; ¶0042).

Claim 100. The computer-executable method of claim 84, wherein the first command initiates purchase of the first item without associating the first item with an electronic shopping cart (claim 100; see at least abstract, figs. 5, 8; ¶0014.  Please note: the prior art reference teaches the first command initiating purchase of the first item as detailed above.  This prior art reference does not associate the item with a shopping cart because it does not describe associating the item with a shopping cart.).

Claim 101. The computer-executable method of claim 84, wherein at least the first item is a promotion (claim 101; see at least fig. 5.  Please note: the item is listed for sale and therefore it is being promoted. This element or its equivalent are disclosed in the prior art, however the description of the item as “a promotion” is nonfunctional instructional 

Claim 102. The computer-executable method of claim 84, further comprising:	●	receiving a second consumer input (claim 102; see at least ¶0039.  Please note: the prior art is clearly directed to multiple consumers and multiple inputs.  This would be the normal condition in the prior art known to one of ordinary skill in the art unless the disclosure describes the condition otherwise.);	●	associating the second consumer input with a second item by detecting that at least a portion of the second consumer input occurs at a second interaction region of the interface configured to receive consumer input in relation to the second representation (claim 102; see at least figs. 5, 9; ¶0055 “a pattern such as pattern P2 of FIG. 2 may be associated with a transaction of listing an item that is currently displayed on the user device display,” ¶0071.  Please note: see the above comment regarding multiple consumers, items, and inputs.); and	●	 initiating execution of a second command with respect to the second item (claim 102; see at least abstract “Different transactions can be associated with patterns drawn at different locations,” figs. 5, 8; ¶0014 “user may execute particular transactions by drawing a previously registered pattern”).  Please note: again please see the above comments regarding multiple instances of the same concepts.).

 transactions by drawing a previously registered pattern”).

Claim 104. The computing device of claim 103, wherein the first interaction region comprises an elongated interaction region defining a first end and a second end, the first consumer input corresponding to a slide movement originating proximate the first end of the elongated interaction region and terminating proximate the second end of the elongated interaction region (claims 85, 104; see at least figs. 5, 9-10).

Claim 105. The computing device of claim 104, wherein the computer instructions are further configured to, when executed by the processor, cause the computing device to modify the elongated interaction region of the interface during the slide movement to display one or more text strings (claims 87, 105; see at least figs. 5-6, 9-10, 13, 16; e.g., text or image descriptions of item specifications and/or seller details).”).

Claim 106. The computing device of claim 105, wherein the one or more text strings comprise instructions for completing the predefined compound consumer input (claims 88, 106; see at least figs. 9-10, 14-17.  Please note: although the prior art discloses this feature or its equivalent applicant should note that the description of the information provided in the text strings, i.e., “instructions,” as claimed is nonfunctional descriptive information because it has no functional role in the method.  Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	CALMAN et al., Pub. No. US 2013/0191789 A1: discloses performing transaction using gestures to implement commands during the transaction and discloses that the command gestures are modifiable.
	●	Gura et al., Pub. No. US 2014/0358782 A1: teaches touchscreen gestures used for transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        October 23, 2021